DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments and amendments to claims 19-20 with respect to rejections under 35 USC 112(b) have been fully considered and are sufficient to overcome the rejections.  The rejections of Claims 19-20 under 35 USC 112(b) have been withdrawn. 
Applicant's arguments with respect to rejections of claims 1, 3-11, and 13-20 under 35 USC 103 have been fully considered but they are not persuasive and the amendments to claims are not sufficient to overcome the rejections.
With respect to applicant’s arguments that Chambers fails to disclose the newly amended limitations with respect to the predetermined flying lanes, examiner respectfully disagrees. “Flying lanes are geographical paths for drone flight and are created, managed, and assigned by a Drone Air Traffic Control (ATC) system” is the definition given in par. 0045 of applicant’s specification. Claims 1, 11 further limit this definition by claiming that the flying lanes are predefined, so the scope of this claim element is interpreted as predefined geographical paths for drone flight that are created, managed, and assigned by a Drone Air Traffic Control (ATC) system. The pre-generated routes consisting of sequences of flight corridors, the individual flight corridors, and the subdivided separate lanes within the flight corridors taught by Chambers all fall within this scope.  Chambers also teaches updating the predefined 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6-11, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kantor et al (US 20150336669; hereinafter referred to as Kantor) in view of Gilboa-Amir et al (US 10553122; hereinafter referred to as Gilboa-Amir) and Gohl et al (US 9630714; hereinafter referred to as Gohl) and Chambers (US 9997080).
Regarding Claim 1, Kantor teaches a flying lane management method (see at least Fig. 4A-4B interpreted as a flying lane management method) implemented in an air traffic control system (see Fig. 2 collectively interpreted as an air traffic control system) communicatively coupled to one or more drones (see at least UAVs 220 in Fig. 2) via one or more wireless networks (see at least wireless network 240 in Fig. 2), the flying lane management method comprising: 
initiating communication to the one or more drones at a preflight stage for each (see at least steps 405-435 in Fig. 4A interpreted as pre-flight communication between each UAV and “In some implementations, user device 210 may provide information associated with the flight path to UAV 220” in par. 0036 interpreted as initiating communication to the drone), wherein the communication is via one or more cell towers associated with the one or more wireless networks (see at least “Wireless network 240 may include a fourth generation (4G) cellular network that includes an evolved packet system (EPS)… The LTE network may be referred to as an evolved universal terrestrial radio access network (E-UTRAN), and may include one or more base stations (e.g., cell towers)” in par. 0023), 
selecting a flying lane for the one or more drones based on a destination, current air traffic in a region under management of the air traffic control system, and based on detected obstructions in the region (see at least “UAV platform 230 may calculate the flight path from the origination location to the destination location based on the capability information and/or other information (e.g., the weather information, the air traffic information, the obstacle information, the regulatory information, and/or the historical information) stored in UAV platform 230” in par. 0044, in light of description of flying lane in par. 0056 of spec, flight path is interpreted as a flying lane ); and 
providing the flying lane to the one or more drones as an approval to takeoff and fly along the flying lane (see at least “based on the credentials of UAV 220, that UAV 220 is authenticated for using UAV platform 230 and/or one or more of networks 240-260, and is registered with an appropriate authority, UAV platform 230 may approve the request for the flight path” in par. 0041 and “provide flight path instructions to UAV” step 435 in Fig. 4A).
continuing the communication during flight on the flying lane and receiving data from the drones, wherein the data comprises feedback during the flight (see at least “As shown in FIG. 1B, while the UAV is traveling along the flight path, one or more of the ;
utilizing the feedback to update a flight path of at least one of the plurality of flying lanes (see at least “Assume that the UAV senses an obstacle (e.g., a building) along the flight path, and provides information about the obstacle to the UAV platform (e.g., via the feedback). The UAV platform and/or the UAV may calculate a modified flight path that enables the UAV to avoid the building.” In par. 0012) and to manage air traffic in the region (see at least UAV providing images of obstacles as feedback, detecting another UAV and altering flight path to avoid collision in par. 0059 interpreted as managing air traffic in the region).
While it is obvious that the drones of Kantor must have the hardware/antennas required to communicate over a cell network, it fails to explicitly teach the specifics of the hardware. However, Gilboa-Amir does
 teach wherein the one or more drones each comprise hardware and antennas (see at least “For example, the communications to and from the UAVs 400 may utilize wireless antennas of the UAVs” in col. 5 lines 57-59) adapted to communicate to the one or more cell towers (see at least “The central management system 226 may communicate with the UAV 400 via a wireless network (e.g., network 208), such as a network that utilizes one or more antennas 312 or satellites 314… the antennas 312, such as cell towers, may include travel related data stations” in col. 6 lines 40-55). Note the claims is an air traffic control method. Because this limitation is directed to the structure of the drones, it does not materially limit the scope of the method in any way, and is given no patentable weight. 

Kantor and Gilboa-Amir fail to teach the drones carrying passengers, but Gohl does teach passenger drones (see at least “a UAV may carry passengers” in col 3 lines 42-45). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Kantor as modified by Gilboa-Amir to incorporate the teachings of Gohl wherein the drones carry passengers. The motivation to incorporate the teachings of Gohl would be to transport people without the need of an onboard pilot. 
Kantor, Gilboa-Amir and Gohl fail to explicitly teach that the flying lanes are predetermined, but Chambers does teach
selecting a flying lane from a plurality of predefined flying lanes that are configured for multiple passenger drones to operate therein simultaneously (see at least “Prior to taking off from a distribution center 101, a UAV 102 may be provided with information from the global services or distribution center that reserves it a lane in one or more flight corridors, which the UAV 102 can safely occupy for the duration of its mission.” in col. 11 lines 14-17, see also “Flight corridors may be subdivided in a way that allows them to safely accommodate several aircraft flying in separate lanes within a . Note the interpretation is that a flight corridor is a predefined flying lane configured for multiple passenger drones to operate therein simultaneously, and Chambers’ subdivided lanes are flying sub-lanes within those flying lanes that provide the necessary spacing required to avoid collisions. 
providing updated instructions to each of the multiple passenger drones operating in the at least one of the plurality of predefined flying lanes updated based on the updated flight path (see at least skymap information including bounds of the flight corridors in col. 12 lines 6-16 and “In some embodiments, the mission planning module 200 receives a pre-generated route from the distribution center 101…As the UAV 102 flies its mission, it may receive updates to the skymap from the UAS 100, including updates concerning local conditions of the flight corridors in the area of operation. The updates may be received from the global services 103, from the distribution centers 101, or from other UAVs 102” in col. 12 lines 6-56, and the interpretation is that these skymap updates, including updates to the bounds of the flight corridors stored in the skymap information are provided for each UAV controlled by the unmanned aerial system)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Kantor as modified by Gilboa-Amir, Gohl, and Chambers to incorporate the teachings of Chambers wherein a predefined flying lane within a predefined flight corridor with multiple UAV’s simultaneously flying is selected from a plurality of flying lanes and assigned to space the UAVs flying simultaneously within a flight corridor, and providing dynamic updates to routes of each UAV when new local skymap information including 
	
Regarding Claim 11, Kantor teaches an air traffic control system (see at least the elements of Fig. 2 interpreted to collectively make up an air traffic control system) communicatively coupled to one or more drones via one or more wireless networks (see at least UAVs 220 communicating with UAV platform 230 over wireless networks 240 in Fig. 2) adapted to perform flying lane management (managing flight paths in Kantor interpreted as flying lane management based on description in par. 0056 of spec), the air traffic control system comprising: 
a network interface (see at least communication interface 370 in Fig. 3) and one or more processors (see at least processor 320) communicatively coupled to one another (see at least “Bus 310 may include a component that permits communication among the components of device 300” in par. 0028); and memory (see memory 330 in Fig. 3) storing instructions that, when executed, cause the one or more processors to (see at least “. When executed, software instructions stored in memory 330 and/or storage component 340 may cause processor 320 to perform one or more processes described herein” in par. 0033). The UAV platform 230 in Fig. 2 is interpreted as a device of environment 200 that includes all the components of Fig. 3. The functions that the processor is caused to do are taught by Kantor, Gilboa-Amir, Gohl, and Chambers (see Claim 1 analysis), a repeat analysis is omitted. 

Regarding Claim 4, Kantor as modified by Gilboa-Amir, Gohl, and Chambers teaches the flying lane management method of claim 1 (see Claim 2 analysis). Gohl passenger drones (see motivation to combine in Claim 1 analysis). Kantor further teaches, further comprising: 
providing updates to the one or more drones for the flying lane based on the feedback (see at least “Assume that the UAV senses an obstacle (e.g., a building) along the flight path, and provides information about the obstacle to the UAV platform (e.g., via the feedback). The UAV platform and/or the UAV may calculate a modified flight path that enables the UAV to avoid the building… The UAV platform may provide the modified flight path instructions to the UAV” in par. 0012) and 
Kantor does not explicitly teach the following, but Gilboa-Amir does teach based on feedback from other devices (see at least “based on additional travel related data (e.g., as provided from the sensors of the UAV, or from other UAVs, or from other sources), the flight plan may be updated” in col. 22 line 65 to col. 23 line 2 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by to incorporate the teachings of Gilboa-Amir wherein feedback from one UAV is used to update the flight paths of other UAVs. The motivation to incorporate the teachings of Gilboa-Amir would be to forecast travel related data in areas that a UAV cannot yet detect from its current location (see col. 24 lines 24-47).
Regarding Claim 6, Kantor as modified by Gilboa-Amir, Gohl, and Chambers teaches the flying lane management method of claim 1 (see Claim 1 analysis). Gohl teaches passenger drones (see motivation to combine in Claim 1 analysis). Kantor further teaches further comprising: 
based on the feedback, detecting a new obstruction (see at least “Assume that the UAV senses an obstacle (e.g., a building) along the flight path, and provides information about the obstacle to the UAV platform (e.g., via the feedback)” in par. 0012); 
Kantor fails to explicitly teach the following but Chambers does teach: 
selecting another flying lane from the plurality of flying lanes (see at least re-determining sequence of flight corridors in col. 12 lines 48-56) for the one or more drones due to the new obstruction (see at least aircraft trespassing into a flight corridor in col. 12 lines 48-56 interpreted as a new obstruction). Note because the initial skymap of flight corridors is disclosed being received prior to launch (see at least col. 12 lines 59-61), the flight corridors are also interpreted as predefined flying lanes. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Kantor as modified by Gilboa-Amir, Gohl, and Chambers to incorporate the teachings of Chambers wherein predefined flight corridors are re-determined for a UAV due to another aircraft trespassing in a corridor. The motivation to incorporate the teachings of Chambers would be to increase safety (see col. 11 lines 14-17.)

Regarding Claim 7, Kantor as modified by Gilboa-Amir, Gohl, and Chambers teaches the flying lane management method of claim 6 (see Claim 6 analysis). Gohl teaches passenger drones (see motivation to combine in Claim 1 analysis). Kantor further teaches wherein the updates to the flight path and/or selection of the flying lane comprise a buffer distance from the new obstruction (see at least “In such implementations, UAV platform 230 may modify the flight path so that UAV 220 avoids . 

Regarding Claim 8, Kantor as modified by Gilboa-Amir, Gohl, and Chambers teaches the flying lane management method of claim 6 (see Claim 6 analysis). Gohl teaches passenger drones (see motivation to combine in Claim 1 analysis). Kantor further teaches wherein the new obstruction is detected by the one or more drones based on hardware thereon and communicated to the air traffic control system (see at least “UAV 220 may include one or more sensors, such as electromagnetic spectrum sensors (e.g., visual spectrum, infrared, or near infrared cameras, radar systems, etc.)… UAV 220 may utilize one or more of the aforementioned sensors to sense (or detect) and avoid an obstacle in or near a flight path of UAV 220” in par. 0017 interpreted as the UAV sensing obstacles with onboard sensor hardware and “Assume that the UAV senses an obstacle (e.g., a building) along the flight path, and provides information about the obstacle to the UAV platform (e.g., via the feedback)” in par. 0012 interpreted as communicating it to the air traffic control system).

Regarding Claim 9, Kantor as modified by Gilboa-Amir, Gohl, and Chambers teaches the flying lane management method of claim 1 (see Claim 1 analysis). Gohl teaches passenger drones (see motivation to combine in Claim 1 analysis). Kantor further teaches wherein the air traffic control system is adapted to operate autonomously (see at least “In another example, UAV 220 may include a high degree of autonomy when UAV 220 has more computational resources (e.g., built-in control . All other functions that the UAV performs are interpreted to be controlled by processors that are part of the system shown in Fig. 2, with no human pilot, and this is interpreted as the air traffic control system operated autonomously.
Regarding Claim 10, Kantor as modified by Gilboa-Amir, Gohl, and Chambers teaches the flying lane management method of claim 1 (see Claim 1 analysis). Gohl teaches passenger drones (see motivation to combine in Claim 1 analysis). Kantor further teaches wherein the one or more wireless networks comprise a satellite network (see satellite network 250 in par. 0024 and in Fig. 2).
Regarding Claim 19, Kantor as modified by Gilboa-Amir, Gohl, and Chambers teach the air traffic control system of claim 11 (see Claim 11 analysis). Gohl teaches passenger drones (see motivation to combine in Claim 1 analysis). Kantor further teaches wherein the air traffic control system is adapted to operate autonomously (see at least “In another example, UAV 220 may include a high degree of autonomy when UAV 220 has more computational resources (e.g., built-in control and/or guidance systems to perform low-level human pilot duties, such as speed and flight-path stabilization, scripted navigation functions, waypoint following, etc.)” in par. 0018). All other functions that the UAV performs are interpreted to be controlled by processors that are part of the system shown in Fig. 2, with no human pilot, and this is interpreted as the air traffic control system operated autonomously.
Regarding Claim 20, Kantor as modified by Gilboa-Amir, Gohl, and Chambers teach the air traffic control system of claim 11 (see Claim 11 analysis). Gohl teaches passenger drones (see motivation to combine in Claim 1 analysis). Kantor further teaches wherein the one or more wireless networks comprise a satellite network (see satellite network 250 in par. 0024 and in Fig. 2).

Claim 3, 13-14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kantor as modified by Gilboa-Amir, Gohl, and Chambers, and further in view of Gupta et al (US 9626874; hereinafter referred to as Gupta) and Dowlatkhah (US 20170242431; hereinafter referred to as Dowlatkhah).

Regarding Claim 3 and 13, Kantor as modified by Gilboa-Amir, Gohl, and Chambers teaches the flying lane management method of claim 1 (see Claim 1 analysis) and the air traffic control system of claim 11 (see Claim 11 analysis). Gohl teaches passenger drones (see motivation to combine in Claim 1 analysis). Kantor further teaches wherein, during the flight, the feedback comprises speed (see at least “one or more of the networks may receive feedback from the UAV regarding the flight path (e.g., about changing conditions, such as speed, weather conditions, duration, etc.)” in par. 0012), , and the feedback further comprises one or more of temperature, wind (see at least “the feedback may include information received by sensors of UAV 220, such as … temperature information, wind conditions” in par. 0059), and detected obstructions (see at least “assume that the UAV senses an obstacle (e.g., a building) along the flight path, and provides information about the obstacle to the UAV platform (e.g., via the feedback)” in par. 0012).
	Kantor fails to teach the feedback including altitude and heading, but Gupta does teach the feedback including altitude and heading (see at least “An avionics component 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system taught by Kantor as modified by Gilboa-Amir, Gohl, and Chambers to incorporate the teachings of Gupta wherein the feedback includes altitude and heading. The motivation to incorporate the teachings of Gupta would be to use the data to aid in navigation calculations like dead reckoning between GNSS position updates (see col. 6 lines 60-67).
While Kantor, Gupta, Gohl, and Gilboa-Amir do not teach the following, but Dowlatkhah does teach drone feedback including humidity (see at least “payload controller 220 implements any control and/or reporting operations appropriate to control and/or report information from… humidity sensors” in par. 0045). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system taught by Kantor as modified by Gilboa-Amir, Gohl, and Chambers to incorporate the teachings of Dowlatkhah wherein the feedback includes information reported from humidity sensors. The motivation to incorporate the teachings of Dowlatkhah would be to report this information to a command center that dynamically re-computes flight paths based on weather information (see par. 0059).
Regarding Claim 14, Kantor as modified by Gilboa-Amir, Gohl, Gupta, and Dowlatkhah teaches the air traffic control system of claim 13 (see Claim 13 analysis). passenger drones (see motivation to combine in Claim 1 analysis). Kantor teaches wherein the instructions, when executed, further cause the one or more processors to:
provide updates to the one or more drones for the flying lane based on the feedback (see at least “Assume that the UAV senses an obstacle (e.g., a building) along the flight path, and provides information about the obstacle to the UAV platform (e.g., via the feedback). The UAV platform and/or the UAV may calculate a modified flight path that enables the UAV to avoid the building… The UAV platform may provide the modified flight path instructions to the UAV” in par. 0012) and 
Kantor does not explicitly teach the following, but Gilboa-Amir does teach based on feedback from other devices (see at least “based on additional travel related data (e.g., as provided from the sensors of the UAV, or from other UAVs, or from other sources), the flight plan may be updated” in col. 22 line 65 to col. 23 line 2 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Kantor as modified by Gilboa-Amir, Gohl, Gupta, and Dowlatkhah to incorporate the teachings of Gilboa-Amir wherein feedback from one UAV is used to update the flight paths of other UAVs. The motivation to incorporate the teachings of Gilboa-Amir would be to forecast travel related data in areas that a UAV cannot yet detect from its current location (see col. 24 lines 24-47).
Regarding Claim 16, Kantor as modified by Gilboa-Amir, Gohl, Gupta, and Dowlatkhah teaches the air traffic control system of claim 13 (see Claim 13 analysis). Gohl teaches passenger drones (see motivation to combine in Claim 1 analysis). Kantor  wherein the instructions, when executed, further cause the one or more processors to
based on the feedback, detect a new obstruction (see at least “Assume that the UAV senses an obstacle (e.g., a building) along the flight path, and provides information about the obstacle to the UAV platform (e.g., via the feedback)” in par. 0012); and one of provide an updated flying lane due to the new obstruction (see at least “The UAV platform and/or the UAV may calculate a modified flight path that enables the UAV to avoid the building” in par. 0012).
Kantor fails to explicitly teach the following but Chambers does teach: 
select another flying lane from the plurality of flying lanes (see at least re-determining sequence of flight corridors in col. 12 lines 48-56) for the one or more drones due to the new obstruction (see at least aircraft trespassing into a flight corridor in col. 12 lines 48-56 interpreted as a new obstruction). Note because the initial skymap of flight corridors is disclosed being received prior to launch (see at least col. 12 lines 59-61), the flight corridors are also interpreted as predefined flying lanes. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Kantor as modified by Gilboa-Amir, Gohl, and Chambers to incorporate the teachings of Chambers wherein predefined flight corridors are re-determined for a UAV due to another aircraft trespassing in a corridor. The motivation to incorporate the teachings of Chambers would be to increase safety (see col. 11 lines 14-17.)
 
Regarding Claim 17, Kantor as modified by Gilboa-Amir, Gohl, Gupta, and Dowlatkhah teaches the air traffic control system of claim 16 (see Claim 16 analysis). Gohl teaches passenger drones (see motivation to combine in Claim 1 analysis)
Kantor further teaches wherein the update to the flight path selection of the flying lane comprise a buffer distance from the new obstruction (see at least “In such implementations, UAV platform 230 may modify the flight path so that UAV 220 avoids colliding with the obstacle and/or remains a safe distance from the obstacle.” in par. 0060).
Regarding Claim 18, Kantor as modified by Gilboa-Amir, Gohl, Gupta, and Dowlatkhah teaches the air traffic control system of claim 16 (see Claim 16 analysis). Gohl teaches passenger drones (see motivation to combine in Claim 1 analysis).
Kantor further teaches wherein the new obstruction is detected by the one or more drones based on hardware thereon and communicated to the air traffic control system (see at least “UAV 220 may include one or more sensors, such as electromagnetic spectrum sensors (e.g., visual spectrum, infrared, or near infrared cameras, radar systems, etc.)… UAV 220 may utilize one or more of the aforementioned sensors to sense (or detect) and avoid an obstacle in or near a flight path of UAV 220” in par. 0017 interpreted as detecting obstruction with onboard sensor hardware and “Assume that the UAV senses an obstacle (e.g., a building) along the flight path, and provides information about the obstacle to the UAV platform (e.g., via the feedback)” in par. 0012 interpreted as communicating it to the air traffic control system).).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kantor as modified by Gilboa-Amir, Gohl, and Chambers and further in view of Paczan et al (US 9671791; hereinafter referred to as Paczan).
Regarding Claim 5, Kantor as modified by Gilboa-Amir, Gohl, and Chambers teaches the flying lane management method of claim 1 (see Claim 2 analysis). Gohl teaches passenger drones (see motivation to combine in Claim 1 analysis). 
Kantor, Gupta, and Gilboa-Amir fail to explicitly teach the following, but Paczan does teach further comprising:  based on the feedback (see at least “The flow management module 110 may generate the new plan or the changes based on an analysis of various data (e.g., data associated with the UAV 602 and with other UAVs within the controlled space, environmental data,” in col. 9 lines 5-14), 
determining the one or more drones at ready to descend or fly to the destination (see at least “he UAV 202 may be instructed by, for example, the flow management module 110 to move to the queuing area as soon as detecting that the UAV 202 may have crossed the first boundary 21” in col. 7 lines 15-18 and Fig. 3) and providing authorization to the one or more drones for a descent (see at least approval 620 in Fig. 6 and “UAV 202 may be instructed to follow the provided plan (e.g., the UAV 202 may start a landing approach after crossing point B according to a four dimensional trajectory)” in col. 6 lines 49-52 and “When the individual plan is received, the UAV 202 may replace the pre-configured plan with the individual plan to land at a location of the facility 100.”). Note based on these excerpts, instructing the UAV to wait in the queuing area is interpreted as determining that the drones in the queuing area are ready to descend and land, and the new individual plan generated by the flow management 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Kantor as modified by Gilboa-Amir, Gohl, and Chambers to incorporate the teachings of Paczan wherein UAVs that are ready to land are gathered in a queue area and then sent an approval with instructions to land. The motivation to incorporate the teachings of Paczan would be to manage the arrival and landing process of multiple UAVs at a facility in a way that avoids collision (see col. 8 line 65 to col. 9 line 2). 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kantor as modified by Gilboa-Amir, Gohl, Gupta, and Dowlatkhah and further in view of Paczan et al (US 9671791; hereinafter referred to as Paczan).
	 Regarding Claim 15, Kantor as modified by Gilboa-Amir, Gohl, Gupta, and Dowlatkhah teaches the air traffic control system of claim 13 (see Claim 13 analysis). Gohl teaches passenger drones (see motivation to combine in Claim 1 analysis). 
Kantor, Gupta, and Gilboa-Amir fail to explicitly teach the following, but Paczan does teach wherein the instructions, when executed, further cause the one or more processors to: based on the feedback (see at least “The flow management module 110 may generate the new plan or the changes based on an analysis of various data (e.g., data associated with the UAV 602 and with other UAVs within the controlled space, environmental data,” in col. 9 lines 5-14), 
determine the one or more drones at ready to descend or fly to the destination (see at least “he UAV 202 may be instructed by, for example, the flow management module 110 to move to the queuing area as soon as detecting that the UAV 202 may have crossed the first boundary 21” in col. 7 lines 15-18 and Fig. 3) and providing authorization to the one or more drones for a descent (see at least approval 620 in Fig. 6 and “UAV 202 may be instructed to follow the provided plan (e.g., the UAV 202 may start a landing approach after crossing point B according to a four dimensional trajectory)” in col. 6 lines 49-52 and “When the individual plan is received, the UAV 202 may replace the pre-configured plan with the individual plan to land at a location of the facility 100.”). Note based on these excerpts, instructing the UAV to wait in the queuing area is interpreted as determining that the drones in the queuing area are ready to descend and land, and the new individual plan generated by the flow management module and sent to the UAV is interpreted as determining a UAV is ready to land, and giving it authorization to land with instructions containing a specific trajectory for the descent. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Kantor as modified by Gilboa-Amir, Gohl, and Chambers to incorporate the teachings of Paczan wherein UAVs that are ready to land are gathered in a queue area and then sent an approval with instructions to land. The motivation to incorporate the teachings of Paczan would be to manage the arrival and landing process of multiple UAVs at a facility in a way that avoids collision (see col. 8 line 65 to col. 9 line 2). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Porat et al (US 20170190510) discloses predefined flight corridors for multiple drones to fly in simultaneously
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        /ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3664